Citation Nr: 1647186	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether medical expenses for the 2010 calendar year were properly calculated for nonservice-connected pension purposes.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1961 to August 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which amended his nonservice-connected pension benefit award based on a medical expenses report received in January 2011.  In pertinent part, the April 2011 award letter notified the Veteran that for the 2010 calendar year (i.e., award effective January 1, 2010, with payment effective February 1, 2010), family medical expenses of $2,878 were counted to reduce total family income for nonservice-connected pension purposes; the Veteran asserted in his June 2011 notice of disagreement that the total medical expenses he reported in his January 2011 report did not "match" VA's award.  Jurisdiction of the case was subsequently transferred to the Houston, Texas VA Regional Office (RO). 

The issue of the Veteran's entitlement to payment of nonservice-connected pension benefits for any period after the 2010 calendar year is not on appeal before the Board.  In that regard, it is noted that before and after the instant appeal was certified by the RO to the Board in June 2014, the Veteran submitted additional evidence in the form of reports pertaining to income and medical expenses for the 2014 and 2015 calendar years, but his pension entitlement based on such information does not appear to have been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the 2010 calendar year, the Veteran had total unreimbursed medical expenses of $2,878, consisting of Medicare Part B premiums of $1,158, medical treatment fees of $1,567.54, and medical mileage of $152.72 (368 miles multiplied by $0.415 per mile); after consideration of the five percent medical deductible of $774 mandated by law, the medical expenses of $2,104 ($2,878 minus $774) reduced his total family income of $10,830 from Social Security so that his countable income for VA nonservice-connected pension purposes amounted to $8,726, with payment effective February 1, 2010.  


CONCLUSION OF LAW

The Veteran's medical expenses for the 2010 calendar year were properly calculated, with payment effective February 1, 2010, to reduce his total family income for receipt of VA nonservice-connected pension benefits, and no additional pension payments are warranted.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under the circumstances presented in this case, it is not the factual evidence that is dispositive of the present appeal, but rather the application of the law and regulations to the undisputed facts.  In such cases, the VCAA is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (neither the duty to assist nor the duty to notify provisions of VCAA are implicated when the question is limited to interpretation and application of a statute). 




Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521 , 1522. 

Under the law, the maximum annual rate of Improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A.§§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of Improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of Improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a).  As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The maximum annual rate of pension benefits for a veteran with one dependent (e.g., spouse) is $15,493 effective December 1, 2009.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Effective from December 1, 2009, unreimbursed medical expenses in excess of $774, which is five percent of the maximum annual pension rate (i.e., $15,493) may be used to reduce total income.  

VA allows a mileage allowance in computation of a veteran's unreimbursed medical expenses for pension purposes.  The provision of 38 C.F.R. § 70.10(a)(4) authorizes beneficiary travel payments for veterans receiving pension benefits under 38 U.S.C. § 1521 who traveled to or from a VA facility or VA-authorized health care facility for examination, treatment, or care.  The reimbursement rate for travel mileage was $0.415 per mile, effective November 17, 2008.  See Increase in Mileage Reimbursement Rate and Deductible Amounts in the Beneficiary Travel Program, 73 Fed. Reg. 68489 (Nov. 18, 2008).  

Analysis

The Veteran had honorable service during the Vietnam War era, having served from August 1961 to August 1964.  He was initially awarded nonservice-connected pension benefits by award letter in December 2005.  The question presented here pertains to the calculation of unreimbursed medical expenses for the 2010 calendar year, in determining the amount of his pension benefits.  

The Veteran contends in a June 2011 statement that in VA's April 2011 award letter, notifying him that his pension benefits were amended based on the medical expense report he submitted in January 2011, there was a conflict between the total medical expenses he had reported and those expenses reflected in the amended award.  He noted that his reported expenses were higher than those calculated by VA, thus implying that he was owed additional pension benefits.  Specifically, the conflict arose over the calculation of the unreimbursed expenses for "medical mileage."  After review of the records, the Board concludes that VA properly calculated the Veteran's medical expenses for the 2010 calendar year, with payment effective February 1, 2010, to reduce his total family income for receipt of pension benefits, and no additional pension payments are due to him.  An explanation for this determination follows.  

In January 2011, the Veteran submitted a Medical Expense Report, reflecting that the total amount of unreimbursed medical expenses for the 2010 calendar year was $2,889.94.  On that form, he reported Medicare Part B premiums totaling $1,156.80 for the prior year, family medical treatment fees (pharmacy, doctors, lab) totaling $1,567.54, and mileage (for medical purposes only) totaling $165.60.  To calculate the "medical mileage" he multipled 368 miles traveled by a rate of $0.45 per mile.  

In its April 2011 award letter, VA notified the Veteran that his pension payments were amended based on his medical expense report of January 2011.  In pertinent part, VA indicated that effective January 1, 2010 (with payment effective February 1, 2010), his benefit award changed due to income and medical expenses.  His total annual family income from Social Security was noted to be $10,830, which is confirmed by other documents from the Social Security Administration in the record.  Unreimbursed family medical expenses for the 2010 calendar year were noted to be $2,878 (not the slightly higher amount of $2,889.94 reported by the Veteran).  In explaining why it did not use the full amount of medical expenses reported by the Veteran, VA explained that he had miscalculated the "medical mileage" using a rate of $0.45 per mile rather than the correct rate of $0.415.  Thus, his claimed 368 miles amounted to $152.72, and not his reported $165.60.  

The Board finds that the VA's calculation for medical mileage, using the correct rate of $0.415 per mile (as established by regulation), has resulted in the proper calculation of the Veteran's total family medical expenses for the 2010 calendar year.  That is, his medical expenses amounted to $2,878, which consisted of Medicare Part B premiums of $1,158, medical treatment fees of $1,567.54, and medical mileage of $152.72 (the total is actually $2,878.26, which is then rounded down to the nearest dollar amount).  

Furthermore, the total medical expenses of $2,878 are reduced by $774 (in consideration of the five percent medical deductible mandated by law), and the newly calculated amount of medical expenses of $2,104 is then used to reduce the Veteran's total family income from Social Security of $10,830.  Thus, his countable income for pension purposes for the 2010 calendar year is $8,726 ($10,830 minus $2,104), which is the precise amount he was paid.  He is not owed any additional pension payments on account of an alleged improper calculation of medical expenses.  Accordingly, VA's calculation in that respect was correct.   

In summary, the evidence clearly shows that VA properly calculated the Veteran's medical expenses for the 2010 calendar year for purposes of payment of nonservice-connected pension benefits.  Thus, he is not entitled to any additional pension payment.  His appeal in this matter must be denied. 

The Board makes no determination on the Veteran's eligibility for pension benefits for any period after the 2010 calendar year, despite the availability of income and expense reports for such later periods of time particularly the 2014 and 2015 calendar years, as that issue has not been adjudicated in the first instance by the RO.   


ORDER

The Veteran's appeal challenging the propriety of VA's calculation of medical expenses for the 2010 calendar year for nonservice-connected pension purposes is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


